DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 11/29/2021.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 8, 14-17, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4, 6-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):

Regarding claim 19, first and second voltage-doubler stages, each voltage-doubler stage comprising a first terminal, a second terminal, a third terminal, a capacitor and first, second, and third switches, wherein the first and second switches of the voltage-doubler stage are connected in series across the first and second terminals of the voltage-doubler stage, and the first and second switches of the voltage-doubler stage are connected at a common node, and wherein the third switch and the capacitor of the voltage-doubler stage are connected in series between the common node and the third terminal of the voltage- doubler stage; a totem-pole rectifier stage comprising first and second half-bridge legs, each half-bridge leg (i) being connected between the second terminal of the first voltage- doubler stage and the second terminal of the second voltage-doubler stage, and (ii) comprising first and second components serially connected at a common terminal; and a DC-stage coupled across the totem-pole rectifier stage, wherein the DC-stage comprises first and second serially connected capacitors connected at a common terminal; wherein the switching element has first and second configurations, such that 
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839